 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 UBALDO SALDANA-GARCIA,                              Case No.: 2:19-cv-00441-APG-BNW

 4                          Petitioner,                ORDER

 5 v.

 6 BRIAN WILLIAMS, et al.,

 7                          Respondents.

 8           This habeas matter under 28 U.S.C. § 2254 comes before me for initial review under Rule

 9 4 of the Rules Governing Section 2254 Cases and for consideration of petitioner’s application for

10 leave to proceed in forma pauperis (ECF No. 1) and his motion for appointment of counsel (ECF

11 No. 2).

12
             The petitioner is unable to pay the filing fee. Accordingly, the application for leave to
13 proceed in forma pauperis will be granted.

14           Appointment of counsel in this case further the interests of justice given the petitioner’s

15 English language limitations and his lengthy sentence of 35 years to life. The petitioner’s motion
     for appointment of counsel will therefore be granted, and counsel will be appointed to represent
16
     him in these proceedings.
17
             IT THEREFORE IS ORDERED that the petitioner’s application to proceed in forma
18
     pauperis (ECF No. 1) is GRANTED. The petitioner will not be required to pay the filing fee.
19           IT IS FURTHER ORDERED that the petitioner’s motion for appointment of counsel (ECF
20 No. 2) is GRANTED.

21           IT FURTHER IS ORDERED that the Federal Public Defender shall be provisionally

22 appointed as counsel and shall have 30 days to undertake direct representation of the petitioner or
     to indicate the office’s inability to represent him in these proceedings. If the Federal Public
23
     Defender is unable to represent the petitioner, I will appoint alternate counsel. The counsel
 1
     appointed will represent the petitioner in all federal proceedings related to this matter, including
 2 any appeals or certiorari proceedings, unless allowed to withdraw. A deadline for the filing of an

 3 amended petition and/or seeking other relief will be set after counsel has entered an appearance. I

 4 anticipate setting the deadline for approximately 90 days from entry of the formal order of
     appointment. Any deadline established and/or any extension thereof will not signify any implied
 5
     finding of a basis for tolling during the time period established. The petitioner at all times remains
 6
     responsible for calculating the running of the federal limitation period and timely presenting
 7
     claims. That is, by setting a deadline to amend the petition and/or by granting any extension
 8
     thereof, I make no finding or representation that the petition, any amendments thereto, and/or any
 9 claims contained therein are not subject to dismissal as untimely. See Sossa v. Diaz, 729 F.3d 1225,

10 1235 (9th Cir. 2013).

11          IT FURTHER IS ORDERED, so that the respondents may be electronically served with

     any papers filed through counsel, that the Clerk shall add state attorney general Aaron D. Ford as
12
     counsel for the respondents and shall make informal electronic service of this order upon the
13
     respondents by directing a notice of electronic filing to him. The respondents’ counsel shall enter
14
     a notice of appearance within 21 days of entry of this order, but no further response shall be
15 required from the respondents until further order of the Court.

16          The Clerk of Court shall send a copy of this order to the pro se petitioner, the Nevada

17 Attorney General, the Federal Public Defender, and the CJA Coordinator for this division.

18          Dated: May 10, 2019.

19
                                                           __________________________________
20                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
21

22

23



                                                       2
